EXHIBIT 10.2

NEITHER THIS NOTE NOR THE SECURITIES INTO WHICH IT MIGHT CONVERT HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED, ASSIGNED OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR THE COMPANY RECEIVES AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE COMPANY, STATING THAT SUCH SALE, TRANSFER, PLEDGE, ASSIGNMENT OR
HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY
REQUIREMENTS OF THE ACT.

 

$1,000,000    Marlboro, Massachusetts

December 16, 2007

MEDICAL SOLUTIONS MANAGEMENT INC.

PROMISSORY NOTE

Medical Solutions Management Inc., a Nevada corporation (the “Company”), for
value received, hereby promises to pay to Vicis Capital Master Fund (the
“Holder”) on December 16, 2008 (the “Maturity Date”), the principal amount of
One Million Dollars ($1,000,000), and all interest accrued thereon, in
accordance with the terms hereof, until paid in accordance with the terms
hereof. This Note is issued in connection with that certain Note Purchase
Agreement (the “Note Purchase Agreement”) of even date herewith between the
Company and the Holder.

1. Terms of Note.

1.1. Interest. Interest shall accrue on the unpaid principal balance of this
Note from the date hereof and shall be payable at the rate of five percent
(5%) per annum, computed on the basis of a 365 day year for the actual number of
days elapsed since the date hereof, until all unpaid principal under this Note
shall have been repaid in full.

1.2. Prepayment. No portion of the principal amount of this Note may be paid by
the Company at any time prior to the Maturity Date (including any extension
thereof).

1.3. Conversion. This Note shall be convertible into securities offered by the
Company in a future financing pursuant to the terms set forth in Section 5.1 of
the Note Purchase Agreement.

2. Usury. This Note is hereby expressly limited so that in no event whatsoever
shall the amount paid or agreed to be paid to the Holder hereunder exceed the
amount permissible under applicable law. If at any time the performance of any
provision of this Note involves a payment exceeding the limit of the price that
may be validly charged for the loan, use,



--------------------------------------------------------------------------------

forbearance or detention of money under applicable law, then automatically and
retroactively, ipso facto, the obligation to be performed shall be reduced to
such limit, it being the specific intent of the Company and the Holder that all
payments under this Note are to be credited first to interest, if any, as
permitted by law, but not in excess of the lesser of (a) the agreed rate of
interest set forth herein and (b) that permitted by law, and the balance toward
the reduction of principal. The provisions of this Section 2 shall never be
superseded or waived and shall control every other provision of this Note.

3. Miscellaneous.

3.1. Transfer of Note. The Holder may not assign or otherwise transfer this Note
(or any portion hereof) or any of its rights hereunder without the prior written
consent of the Company, and no interest herein shall be pledged or otherwise
encumbered by the Holder without the prior written consent of the Company, and
any such attempted disposition of this Note or any portion hereof shall be of no
force or effect.

3.2. Titles and Subtitles. The titles and subtitles used in this Note are for
convenience only and are not to be considered in construing or interpreting this
Note.

3.3. Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (a) upon personal delivery to the party
to be notified; (b) when sent by confirmed facsimile or electronic transmission
if sent during normal business hours of the recipient on a business day, or if
not, then on the next business day; or (c) one (1) day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt (or, in the case of non-U.S. residents, two
(2) business days after deposit with an internationally recognized overnight
courier, specifying international priority delivery, with written verification
of receipt). All communications shall be sent to the parties at the following
addresses or at such other address as shall be given in writing by a party to
the other parties:

 

Holder:    Vicis Capital Master Fund       Tower 56, Suite 700       126 E. 56th
Street, 7th Floor       New York, NY 10022       Attn: Shad Stastney   

 

- 2 -



--------------------------------------------------------------------------------

Company:    Medical Solutions Management Inc.       237 Cedar Hill Street      
Marlboro, MA 01752       Attention: Chief Executive Officer       With a copy
to:       Andrew B. White, Esq.       Bingham McCutchen LLP       150 Federal
Street       Boston, MA 02110   

3.4. Collection Costs. Should all or any part of the indebtedness represented by
this Note be collected by action at law, or in bankruptcy, insolvency,
receivership or other court proceedings, or should this Note be placed in the
hands of attorneys for collection after default, the Company hereby promises to
pay to the Holder, upon demand by the Holder at any time, in addition to the
outstanding principal and all (if any) other amounts payable on or in respect of
this Note, all court costs and reasonable attorneys’ fees and other collection
charges and expenses incurred or sustained by the Holder.

3.5. Amendments and Waivers. Any term of this Note may be amended (either
generally or in a particular instance and either retroactively or
prospectively), with the written consent of the Company and the Holder. Any
amendment effected in accordance with this Section 3.5 shall be binding upon the
Holder and the Company and their successors and assigns. Any forbearance,
failure or delay by the Holder in exercising any right, power or remedy under
this Note or otherwise available to the Holder shall not be deemed to be a
waiver of such right, power or remedy, nor shall any single or partial exercise
of any right, power or remedy preclude the further exercise thereof.

3.6. Severability. If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of the Note shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.

3.7. Governing Law. This Note shall be governed by and construed and enforced in
accordance with the laws of the Commonwealth of Massachusetts, without giving
effect to its conflicts of laws principles.

3.8. Certain Waivers. The Company hereby irrevocably waives notice of
acceptance, presentment, notice of nonpayment, protest, notice of protest, suit
and all other conditions precedent in connection with the delivery, acceptance,
collection and/or enforcement of this Note or any collateral or security
therefor.

[Remainder of page left blank intentionally]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Note has been executed and delivered as a sealed
instrument on the date first above written by the duly authorized representative
of the Company.

 

MEDICAL SOLUTIONS MANAGEMENT INC.

By:  

/s/ Brian Lesperance

Name:   Brian Lesperance Title:   President and Chief Executive Officer

 

Acknowledged and Agreed to:

VICIS CAPITAL MASTER FUND     By: Vicis Capital LLC  

/s/ Keith Hughes

Name:   Keith Hughes Title:   Chief Financial Officer

 

- 4 -